DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/27/2022. Claims 1, 11 are amended. Claims 2-3, 9-10 are cancelled. Claims 1, 4-8, 11-16 are now pending.
Allowable Subject Matter
Claims 1, 4-8, 11-16 are allowed.
As of claim 1, the closest prior art AKIYAMA (US 2012/0236264 A1) teaches a projector 1000 which includes an illumination device 100, a color separation and guiding system 200, a liquid crystal light modulation device 400R, a liquid crystal light modulation device 400G, a liquid crystal light modulation device 400B as light modulation devices, a cross dichroic prism 500, and a projection system 600. The illumination device 100 includes the light source device 10 according to embodiment 1, and a lens integrator system 110. The illumination device 100 outputs light containing red light, green light, and blue light (i.e., light used as white light) as illumination light. As shown in FIGS. 1 and 2A and 2B, the light source device 10 includes the solid-state light source array 20 having plural solid-state light sources 24, a collimator lens array 30 having plural collimator lenses 32, a reflection part 40, a collection system 50, a fluorescence generation part 60, and a collimator system 70. As shown in FIG. 3, the solid-state light source array 20 is a solid-state light source array having the plural solid-state light sources 24, and specifically, has a substrate 22 and 35 solid-state light sources 24 generating blue light. In the solid-state light source array 20, the 35 solid-state light sources 24 are arranged in a matrix of five rows and seven columns, and are located in positions different from the focal position of the collimator lens array 30 in the optical axis direction (x-axis direction) (i.e., defocus positions). AKIYAMA does not anticipate or render obvious, alone or in combination, a first group includes a first anamorphic lens having negative power in a first direction, a second group includes a second anamorphic lens having positive power in a second direction perpendicular to the first direction, and a third group includes a third anamorphic lens having positive power in the first direction, and wherein the first anamorphic lens is formed of a first cylindrical lens, the second anamorphic lens is formed of a second cylindrical lens, the third anamorphic lens is formed of a third cylindrical lens. the laser light source has a rectangular light emission area having long sides extending in the first direction and short sides extending in the second direction, the second cylindrical lens has a generatrix extending in the first direction, and the first and third cylindrical lenses each have a generatrix extending in the second direction.
Claims 4-8, 11-16 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Tan et al. (US 7460287 B2) teaches a lightweight, compact image projection module, especially for mounting in a housing having a light-transmissive window, is operative for causing selected pixels in a raster pattern to be illuminated to produce an image of high resolution of VGA quality in color. The pixels are rendered symmetrical in cross-section by aligning a narrow dimension of a beam spot of a laser beam along scan lines of the raster pattern;
- Prior Art Ehrmann et al. (US 20060256181 A1) teaches an optical scanning method and system and method for correcting optical aberrations introduced into the system by a beam deflector are provided. The optical scanning method and system utilize a tilt-corrected, off-axis beam deflector. The scanning system includes an off-axis acousto-optic beam deflector with a walk-off angle operated at high speed and post-scan optics used to focus the scanned beam. A tilted in-scan focus plane resulting from beam width variation through the scan and the cylindrical lens effect is corrected with one or more tilted lens elements within the post-scan optical train.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882